IN THE SUPREME COURT OF THE STATE OF NEVADA


                SIGAL CHATTAH,                                         No. 85298
                Petitioner,
                vs.
                THE FIRST JUDICIAL DISTRICT
                COURT OF THE STATE OF NEVADA,
                IN AND FOR THE COUNTY OF
                CARSON CITY; AND THE
                                                                            IL
                HONORABLE JAMES E. WILSON,                               SEP 1     2022
                DISTRICT JUDGE,
                Respondents,
                   and
                BARBARA K. CEGAVSKE, IN HER
                CAPACITY AS NEVADA SECRETARY
                OF STATE; AND JOHN T. KENNEDY,
                AN INDIVIDUAL,
                Real Parties in Interest.



                                      ORDER DENYING PETITION

                            This original petition for a writ of mandamus or prohibition
                challenges a district court order denying an application for a temporary
                restraining order and motion for preliminary injunction in an action
                challenging a candidate's qualifications for the Office of Attorney General.
                Petitioner requests relief by September 15, 2022.
                            The writs that petitioner seeks generally are not available when
                the petitioner has a plain, speedy, and adequate remedy at law. NRS 34.170
                (mandamus); NRS 34.330 (prohibition); Walker Li. Second Judicial Dist.
                Court, 136 Nev. 678, 679-80, 476 P.3d 1194, 1196 (2020) (discussing
                adequate remedies that preclude writ relief in the context of resolving a
                petition for a writ of mandamus). Here, petitioner has another remedy at

SUPREME COURT
      OF
   NEVADA


  1947A
                                                                      2-1-zsg14
                law. The order she challenges was immediately appealable under NRAP
                3A(b)(3) because it "refus[es} to grant an injunction."             Thus, the

                circumstances here are unlike other cases where this court has entertained
                a writ petition even though another remedy was available. See, e.g., D.R.
                Horton, Inc. v. Eighth Judicial Dist. Court, 123 Nev. 468, 474-75, 168 P.3d
                731, 736 (2007) (explaining that "[w]hether a future appeal is sufficiently
                adequate and speedy necessarily turns on the underlying proceedings'
                status, the types of issues raised in the writ petition, and whether a future
                appeal will permit this court to meaningfully review the issues presented"
                and concluding that "an eventual appeal" many years later would be
                "neither a speedy nor adequate remedy" when the issue involved pre-
                litigation notice of construction defects meant to prevent litigation
                altogether and the case had already been pending in district court for more
                than two years); Falcke v. Douglas County, 116 Nev. 583, 586-87, 3 P.3d
                661, 662-63 (2000) (recognizing that petitioner could have sought relief
                through declaratory relief action but concluding that the case presented
                urgent and important issues of law that should be addressed via a writ
                petition to avoid further delay). And petitioner has filed a notice of appeal
                from the district court's order, which has been docketed in this court as
                Chattah v. Cegauske, No. 85302. She can request an expedited briefing
                schedule in that appeal to the extent one is warranted. See NRAP 2 ("On
                the court's own or a party's motion, the court may—to expedite its decision
                or for other good cause—suspend any provision of these Rules in a
                particular case and order proceedings as the court directs . . . .").




SUPREME COURT
         OF
      NEVADA
                                                       2
l()) 1947A
                                Because petitioner has a speedy and adequate remedy at law,
                     we
                                ORDER the petition DENIED.


                                                    12

                                                          01.                      C.J.
                                                      arraguirre


                                                                                    J.
                                                     Hardesty


                                                             .4/14CA--Q             J.
                                                     Stiglich


                                                                                    J.
                                                     Cadish


                                                                                    J.
                                                     Silver


                                                              Pideu                 J.
                                                     Pickering

                                                                          NIMryv



                                                     Herndon


                     cc:   Hon. James E. Wilson, District Judge
                           Joey Gilbert Law
                           Attorney General/Las Vegas
                           Gallian Welker & Beckstrom, LC/Las Vegas
                           Carson City Clerk
SUPREME COURT
        OF
     NEVADA
                                                         3
(01 1947A    '41W,